Title: To George Washington from Rufus King, 6 February 1788
From: King, Rufus
To: Washington, George



Sir
Boston 6 Feb. 1788

Our convention this day ratified the constitution 187 affirmatives 168 negatives the majority although small are very respectable, and the minority in addition to great Temper & moderation, publickly declare that the Discussion has been fair & candid, and that the majority having decided in favor of the constitution, they will devote their Lives & Fortunes to support the

Government—with perfect respect I have the Honor to be Sir your obt Hble Servt

Rufus King

